Citation Nr: 0102181	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for recurrent renal 
stones with a left renal cyst, currently evaluated as 10 
percent disabling.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to March 
1992.  

This appeal arises from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which granted service connection for recurrent 
renal stones with a left renal cyst and assigned a 10 percent 
rating.  

REMAND

The RO has been unable to contact the veteran.  The RO 
attempted to contact the veteran by calling directory 
assistance.  The telephone listed in his name was not the 
veteran's residence.  The RO then called the operator in VA 
Loan Services.  The RO was told that mail sent to the veteran 
at the last known address had been returned.  The RO tried to 
call his work number without success.  The RO has also wrote 
the credit union and the veteran's nearest relative in an 
attempt to contact him, without success.  The RO arranged for 
the veteran to be examined in September 1999.  It was noted 
that the letter notifying him of the VA examination was not 
returned.  However, the veteran failed to attend.  

While the RO has made efforts to locate the veteran, the 
Board believes that one more attempt should be made based on 
the facts of this case.  The veteran is currently receiving 
compensation for this service connected disability.  It 
appears that he is currently receiving this compensation.  
The compensation is being directly deposited to the 
Government Employees Credit Union in El Paso, Texas.  The 
address of this institution and the veteran's checking 
account number are located on the inside front cover of the 
veteran's claims file.  The RO has attempted to contact the 
veteran through the Government Employees Credit Union, 
without success.  The Government Employees Credit Union did 
not respond to a letter from the RO.  It was indicated by the 
RO that a telephone call follow up with a letter "might 
work".  However, based on a review of the record, it is 
unclear if this action was ever performed.  

The veteran failed to report for the examination.  In this 
case, the veteran has not been informed of the consequences 
of his failure to attend this evaluation.  38 C.F.R. 
§ 3.655(b) (2000) states:

Original or reopened claim, or claim for 
increase. When a claimant fails to report 
for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

The governing regulations provide that where there is the 
reasonable probability of a valid claim, a VA examination 
will be scheduled and "[i]ndividuals for whom [VA] 
examinations have been authorized and scheduled are required 
to report for such examinations."  38 C.F.R. § 3.326(a) 
(2000).  Under 38 C.F.R. § 3.655, in the case of his claim 
for increase, if the veteran fails, without good cause, to 
report for a current VA examination, the claim will be 
denied.  The Board notes this regulatory provision is not 
discretionary but mandatory.  Neither the RO nor the Board 
would have the authority to purport to adjudicate a claim for 
increase on the merits where a claimant failed to report for 
a scheduled examination "without good cause." 

The veteran has not been advised of the governing regulation 
concerning his duty to report for the examination and the 
substantive impact a failure to report for an examination 
"without good cause" has on a claim for increase.  If he 
does not wish to be evaluated, he may withdraw his claim.  38 
C.F.R. §§ 20.202, 20.204(b) (2000).  Withdrawal may be made 
by the veteran.  38 C.F.R. § 20.204(c) (2000).

The importance of a complete evaluation in this case is 
clear.  During the pendency of this appeal, the VA published 
new regulations for rating a disability of the genitourinary 
system.  59 Fed. Reg. 2523 (1994).  In addition, the Board 
must also note that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law revises 
the former § 5107(a) of title 38 United States Code to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In light of the new criteria and the reasons noted above, the 
Board believes that additional development is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO should directly contact the 
Government Employees Credit Union in El 
Paso, Texas.   The Government Employees 
Credit Union should be notified that the 
VA is attempting to locate the veteran to 
assist him in the development of his 
claim for VA compensation.  The 
Government Employees Credit Union should 
be asked to indicate whether they know 
the current location of the veteran.  The 
steps taken to obtain a response from the 
Government Employees Credit Union and any 
response from this organization should be 
made part of the record.  

2.  If the veteran is not located, the RO 
should note all efforts used in the 
attempts to locate the veteran.  The 
claim should then be adjudicated under 
38 C.F.R. § 3.655(b) (2000).

3.  If the RO is able to locate the 
veteran, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

4.  If the veteran is located, the RO 
should arrange for a VA examination to 
determine the extent of the recurrent 
renal stones with a left renal cyst.  
All indicated studies should be 
performed and the claims folder or the 
pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.  
All positive findings should be 
described and any functional impairment 
attributable to the veteran's condition 
should also be described, including a 
full description of the effects of the 
disability upon his ordinary activity.  
The examiner should discuss the 
significance of all abnormal findings.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed or has 
been attempted.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

If the benefit sought on appeal remains denied, the veteran 
(if located) should be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

